[Cite as Campbell v. Campbell, 2021-Ohio-2045.]

                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT


Nichole L. Campbell,                              :

                Plaintiff-Appellee,               :
                                                                       No. 20AP-141
v.                                                :                (C.P.C. No. 11DR-3194)

Stephen A. Campbell,                              :              (REGULAR CALENDAR)

                Defendant-Appellant.              :



                                          D E C I S I O N

                                     Rendered on June 17, 2021


                On brief: Stephen A. Campbell, pro se.


                  APPEAL from the Franklin County Court of Common Pleas,
                              Division of Domestic Relations

KLATT, J.

        {¶ 1} Defendant-appellant, Stephen A. Campbell, acting pro se, appeals from the
February 11, 2020 decision and entry of the Franklin County Court of Common Pleas,
Division of Domestic Relations, which denied numerous pro se motions filed by appellant.
For the following reasons, we affirm.
        {¶ 2} In April 2012, appellant's marriage to plaintiff-appellee, Nichole L. Campbell,
was terminated pursuant to an "Agreed Judgment Entry/Decree of Divorce." Beginning in
January 2017, the parties filed various motions related to parental rights and
responsibilities regarding their minor child. A magistrate conducted a trial of the matters
raised in the motions over several days in early 2018. On November 16, 2018, the
magistrate issued a decision which was approved and adopted by the trial court in a
judgment entry filed the same day.
No. 20AP-141                                                                                              2

          {¶ 3} On November 26, 2018, appellant filed a document entitled "Motion to Set
Aside Magistrate's Order Filed November 16, 2018." In a decision and entry filed April 30,
2019, the trial court, noting that the November 16, 2018 document was a magistrate's
decision and not a magistrate's order, found that appellant had failed to follow the
procedures set forth in Civ.R. 53 for challenging a magistrate's decision, i.e., filing
objections supported by a transcript of the proceedings before the magistrate.
Consequently, the trial court dismissed appellant's motion.
          {¶ 4} Several months later, on May 13, 2019, appellant filed a motion for an
extension of time to file objections to the magistrate's decision. The next day, May 14, 2019,
appellant filed a "Notice of Dismissal" of his May 13, 2019 motion and a motion for leave to
file objections to the magistrate's decision. On May 21, 2019, the trial court issued a
decision and entry denying appellant's May 13, 2019 motion. Citing the 14-day time
limitation for filing objections to a magistrate's decision set forth in Civ.R. 53, the trial court
averred that it "cannot extend the time to file an objection for more than five months after
an objection is considered to be timely filed." (May 21, 2019 Decision & Entry Denying
Motion To Extend Time To File.)
          {¶ 5} On May 24, 2019, appellant filed several objections to the magistrate's
decision, arguing that the magistrate abused his discretion in various ways. In support of
his claims, appellant cited the magistrate's factual findings and related portions of trial
testimony; however, he failed to order a transcript of the trial proceedings in accordance
with Civ.R. 53(D)(3)(b)(iii). Appellee filed a motion to dismiss the objections on July 9,
2019. The trial court held an oral hearing on the matter on July 23, 2019.1 At that hearing,
appellant acknowledged that he had not ordered a transcript in support of his objections;
however, he indicated that he would do so in the near future. The trial court averred that it
would not grant appellant an extension of time to file the transcript. In a decision and entry
filed on July 23, 2019, the trial court dismissed appellant's objections, finding that the
objections were untimely, and that appellant had failed to support the objections with a
transcript of the trial proceedings.2 Appellant did not appeal.


1   The July 23, 2019 hearing also involved a motion to quash a subpoena issued by appellant to a non-party.

2   The trial court also granted the motion to quash.
No. 20AP-141                                                                                              3

        {¶ 6} Thereafter, between September 18, 2019 and February 3, 2020, appellant
filed a number of motions in which he sought various forms of relief. Specifically, appellant
sought to: disqualify the magistrate, disqualify appellee as counsel, strike nearly all of
appellee's pleadings, remove the guardian ad litem, dismiss a 2017 agreed magistrate's
order regarding discovery, compel appellee's former counsel to comply with a subpoena,
sanction said counsel for filing a motion to quash the subpoena, and be granted a new trial.
        {¶ 7} The trial court held an oral hearing on appellant's motions on February 10,
2020.3 No sworn testimony was taken and no evidence was presented. Appellant offered
arguments in support of his motions. In a decision and entry filed February 11, 2020, the
trial court denied appellant's motions.4
        {¶ 8} Appellant timely appeals, setting forth 12 assignments of error for review:
                I. The trial court erred when the Magistrate abused his
                discretion when he would not enforce any of his own orders.
                The Magistrate violated numerous Rules of Judicial and
                Professional Conduct which prevented Appellant from having
                a fair trial.

                II. The trial court erred when the Magistrate abused his
                discretion by ignoring Appellant's material evidence. The
                Magistrate violated numerous Rules of Judicial and
                Professional Conduct which prevented Appellant from having
                a fair trial.

                III. The trial court erred when the Magistrate abused his
                discretion when he only enforced one part of his scheduling
                order. The Magistrate violated numerous Rules of Judicial
                and Professional Conduct which prevented Appellant from
                having a fair trial.

                IV. The trial court erred when the Magistrate and prevailing
                party violated Appellant's civil rights. The Magistrate violated
                numerous Rules of Judicial and Professional Conduct which
                prevented Appellant from having a fair trial.



3 The February 10, 2020 hearing also encompassed appellee's motion to dismiss appellant's motion for new
trial as well as motions to quash subpoenas issued by appellant to appellee's former counsel and several
other non-parties.

4 The trial court also granted appellee's motion to dismiss appellant's motion for new trial and the motions
to quash filed by the non-parties.
No. 20AP-141                                                                4

           V. The trial court erred when the Judge abused her discretion
           by admitting that her signatures "got accidentally signed."
           The Judge violated numerous Rules of Judicial and
           Professional Conduct which prevented Appellant from having
           a fair trial.

           VI. The trial court erred when the Judge abused her
           discretion when she omitted part of the court record. The
           Judge violated numerous Rules of Judicial and Professional
           Conduct which prevented Appellant from having a fair trial.

           VII. The trial court erred when the Judge abused her
           discretion when she ordered Appellant to seek employment.
           The Judge violated numerous Rules of Judicial and
           Professional Conduct which prevented Appellant from having
           a fair trial.

           VIII. The trial court erred when the Judge abused her
           discretion when she commented on Appellant's civil case from
           another court. The Judge also allowed Appellee to walk right
           out of her courtroom knowing she was in contempt of court
           regarding the parenting coordinator. The Judge violated
           numerous Rules of Judicial and Professional Conduct which
           prevented Appellant from having a fair trial.

           IX. The trial court erred when the Magistrate permitted
           misconduct by the prevailing party as it relates to discovery.
           The Magistrate violated numerous Rules of Judicial and
           Professional Conduct which prevented Appellant from having
           a fair trial.

           X. The trial court erred when the Magistrate abused his
           discretion allowing Appellee to get away with not reporting
           her income to the Court, to the Franklin County CSEA and to
           the IRS. The Magistrate violated numerous Rules of Judicial
           and Professional Conduct which prevented Appellant from
           having a fair trial.

           XI. The trial court erred when the Magistrate ignored two of
           Appellant's surveillance videos he admitted as material
           evidence. The Magistrate violated numerous Rules of Judicial
           and Professional Conduct which prevented Appellant from
           having a fair trial.

           XII. The trial court erred when the Magistrate's Decision is
           contrary to law.
No. 20AP-141                                                                                                 5

        {¶ 9} As a preliminary issue, although appellant sets forth 12 assignments of error
for this court to review, he has not separately argued each of the assignments of error in the
body of his brief. As a result, appellant's brief violates App.R. 16(A)(7).5
        {¶ 10} A court of appeals has discretion to disregard an assignment of error
presented for review if the party raising it "fails to argue the assignment separately in the
brief, as required under App.R. 16(A)." App.R. 12(A)(2). See, e.g., State v. Brown, 10th
Dist. No. 16AP-753, 2017-Ohio-7134, ¶ 14 (declining to address part of assignment of error
not argued separately in the body of the brief). However, in the interests of justice, we will
address the stated assignments of error to the extent we comprehend them.
        {¶ 11} In his first, second, third, fourth, ninth, tenth, eleventh, and twelfth
assignments of error, appellant essentially contends that the trial court erred in adopting
the magistrate's November 16, 2018 decision.
        {¶ 12} We first note that these assignments of error are unrelated to the judgment
identified in appellant's March 8, 2020 notice of appeal. Therein, appellant averred that
he was appealing "from the Decision and Entry entered in this action on the 11th day of
February, 2020." As noted above, the trial court dismissed appellant's objections to the
magistrate's decision in its July 23, 2019 decision and entry, which appellant did not appeal.
        {¶ 13} "[An appellate court] ha[s] jurisdiction to review assignments of error
stemming only from the judgment subject of the notice of appeal." State v. Thompkins,
10th Dist. No. 07AP-74, 2007-Ohio-4315, ¶ 7, citing App.R. 3(D).                          In other words,
" 'assignments of error must relate to the judgment that is the subject of the notice of
appeal.' " State v. Darks, 10th Dist. No. 12AP-578, 2013-Ohio-176, ¶ 6, quoting Thompkins
at ¶ 7; see also State v. Smith, 6th Dist. No. L-10-1150, 2011-Ohio-5945, ¶ 3 ("proposed
assignments of error are not properly before the court because the proposed errors do not
relate to the judgment on appeal").

5 Pursuant to App.R. 12(A)(1)(b), an appellate court determines the merits of an appeal based "on the

assignments of error set forth in the briefs under App.R. 16, the record on appeal under App.R. 9, and,
unless waived, the oral argument under App.R. 21." Under App.R. 16(A)(7), "[t]he appellant shall include
in its brief, under the headings and in the order indicated, all of the following: * * * An argument containing
the contentions of the appellant with respect to each assignment of error presented for review and the
reasons in support of the contentions, with citations to the authorities, statutes, and parts of the record on
which the appellant relies." "App.R. 16 and other similar procedural rules ' "are designed to promote the
administration of justice and to eliminate undue delay." ' " Taneff v. Lipka, 10th Dist. No. 18AP-291, 2019-
Ohio-887, ¶ 29, fn. 4, quoting Robinson v. Kokosing Constr. Co., 10th Dist. No. 05AP-770, 2006-Ohio-
1532, ¶ 6.
No. 20AP-141                                                                                   6

       {¶ 14} Appellant's claims regarding the trial court's adoption of the magistrate's
decision were not raised in any of the motions considered in the trial court's February 11,
2020 entry—the entry identified in the March 8, 2020 notice of appeal. Because appellant's
assignments of error assign error in a judgment that is not the subject of the notice of
appeal, we lack jurisdiction to pass upon their merits.
       {¶ 15} However, even if this court had jurisdiction to review the assignments of
error, we conclude that they lack merit. In general, " 'a party is barred from raising any
error on appeal connected with the trial court's adoption of a magistrate's finding of fact or
conclusion of law unless that party timely objected to that decision.' " Theodore v.
Theodore, 10th Dist. No. 14AP-718, 2015-Ohio-2657, ¶ 5, quoting Countrywide Home
Loans, Inc. v. Caldero, 8th Dist. No. 92381, 2009-Ohio-4999, ¶ 8. Here, the trial court
concluded, and we agree, that appellant failed to file objections to the magistrate's decision
within the 14-day time period set forth in Civ.R. 53(D)(3)(b)(i). Moreover, because
appellant failed to provide the trial court with a transcript of the proceedings, he " 'cannot
challenge the factual findings of the [magistrate] on appeal.' " Id., quoting Huffer v. Huffer,
10th Dist. No. 12AP-883, 2013-Ohio-1575, ¶ 7. Thus, " 'this court is bound by the
magistrate's factual findings, subject to plain error.' " Id., quoting Huffer at ¶ 8. Appellant
does not present any arguments regarding plain error, and we discern no grounds for
finding plain error. Accordingly, we find that the trial court did not err in adopting the
magistrate's decision, given appellant's failure to timely file objections and failure to
support his untimely objections with a transcript of the proceedings before the magistrate.
       {¶ 16} For the foregoing reasons, appellant's first, second, third, fourth, ninth, tenth,
eleventh, and twelfth assignments of error are overruled.
       {¶ 17} Appellant's fifth, sixth, seventh, and eighth assignments of error raise
challenges to the trial judge's statements, comments, and actions. Appellant claims that
the trial judge (1) admitted that her signature on the entry adopting the magistrate's
decision was forged, not authorized and invalid, (2) altered and/or deleted portions of the
trial court record, (3) ordered appellant to obtain employment, and (4) commented on a
civil case filed by appellee seeking to have appellant declared a vexatious litigator. Although
appellant's brief is difficult to decipher, it appears that the first three allegations stem from
proceedings other than the February 10, 2020 hearing which resulted in the February 11,
No. 20AP-141                                                                                 7

2020 entry from which appellant appealed. As noted above, proposed assignments of error
unrelated to the judgment on appeal are not properly before this court. Thompkins, 10th
Dist. No. 07AP-74, 2007-Ohio-4315, at ¶ 7. As to the allegation regarding the alleged
improper vexatious litigator comment, appellant cites to a passage from the February 10,
2020 hearing where the trial judge avers, "I'm going to go out on a limb and say [appellee's
lawsuit] is a vexatious litigation * * * but I'm not going to offer my opinion." (Feb. 10, 2020
Tr. at 74.) We note that immediately preceding the judge's statement, appellee asserted
that her civil case against appellant was "a vexatious litigation." Id. Appellant does not
explain how the judge's averment about the litigation (about which the judge expressly
offered no opinion) relates to the trial court's denial of the motions that were the subject of
the February 10, 2020 hearing.
       {¶ 18} For the foregoing reasons, appellant's fifth, sixth, seventh, and eighth
assignments of error are overruled.
       {¶ 19} Having overruled appellant's 12 assignments of error, we hereby affirm the
judgment of the Franklin County Court of Common Pleas, Division of Domestic Relations.
                                                                         Judgment affirmed.

                        BROWN and BEATTY BLUNT, JJ., concur.